Firefox                                                                              http://156.131.20.221/cacd/CrimIntakeCal.NSF/1222c8c990b1f46c8825...
                   Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 1 of 6 Page ID #:13

          ___________________________________________________________________________________________________________________________
                                                                   UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA
          ___________________________________________________________________________________________________________________________
          UNITED STATES OF AMERICA,                                                 | Eastern Division
                                                                         Plaintiff, |
                                             vs.                                    | Case Number: 5:21-MJ-00025
                                                                                                                                 Out of District Affidavit
                                                                                    | Initial App. Date: 01/22/2021
                                                                                                                                 Custody
          Kevin Strong                                                              | Initial App. Time: 2:00 PM
                                                                                    |
                                                                                    |
                                                                                    |
                                                                                    |
                                                                       Defendant. | Date Filed: 01/22/2021
                                                                                    | Violation: 18 USC 1752(a)(1); 18 USC
                                                                                    | 1752(a)(2); 40 USC 5104(e)(2)(D),(G)
                                                                                                                $QQH.LHOZDVVHU
                                                                                    | CourtSmart/ Reporter: _______________________________
          ___________________________________________________________________________________________________________________________
                 PROCEEDINGS HELD BEFORE UNITED STATES                              |                   CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE: Shashi H. Kewalramani                          |                     LOCAL/OUT-OF-DISTRICT CASE
                                                                                    |
                                                                                    |
          __________________________________________________________________________________________________________________________
             PRESENT:                   Castellanos, Danalyn                                                                              None
                                                                                  'HQQLVH:LOOHWW
                            ___________________________________ ___________________________________                    ________________________________
                                           Deputy Clerk                             Assistant U.S. Attorney                      Interpreter/Language
                       INITIAL APPEARANCE NOT HELD - CONTINUED
                       Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                             preliminary hearing OR        removal hearing / Rule 20.
                       Defendant states true name        is as charged     is _______________________________________________________
                       Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                       file all future documents reflecting the true name as stated on the record.
                       Defendant advised of consequences of false statement in financial affidavit.       Financial Affidavit ordered SEALED.
                        Attorney: Young Kim, DFPD        Appointed     Prev. Appointed     Poss. Contribution (see separate order)
                            Special appearance by: _________________________________________________.
                        Government’s request for detention is:   GRANTED        DENIED        WITHDRAWN             CONTINUED
                        Defendant is ordered:     Permanently Detained     Temporarily Detained (see separate order).
                        BAIL FIXED AT $___________________________
                                              50,000                      (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                        Government moves to UNSEAL Complaint/Indictment/Information/Entire Case:          GRANTED         DENIED
                        Preliminary Hearing waived.
                        Class B Misdemeanor          Defendant is advised of maximum penalties
                        This case is assigned to Magistrate Judge ____________________________________. Counsel are directed to contact the clerk for the
                        setting of all further proceedings.
                        PO/PSA WARRANT               Counsel are directed to contact the clerk for
                        District Judge ______________________________________________ for the setting of further proceedings.
                        Preliminary Hearing set for _________________________ at 4:30 PM __________________________________
                        PIA set for:__________________________ at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                        Government’s motion to dismiss case/defendant ________________________________ only:                 GRANTED       DENIED
                        Defendant’s motion to dismiss for lack of probable cause:        GRANTED         DENIED
                        Defendant executed Waiver of Rights.         Process received.
                        Court ORDERS defendant Held to Answer to _____________________ District of ______________________________
                                                                                                                Colombia
                            Bond to transfer, if bail is posted. Defendant to report on or before __________________________________________
                                                                                                    February 4, 2021 at 1:00 p.m.
                            Warrant of removal and final commitment to issue. Date issued: _____________________ By CRD: ____________________
                            Warrant of removal and final commitment are ordered stayed until ___________________________________________
                        Case continued to (Date) _____________________________ (Time) _________________________ AM / PM
                        Type of Hearing: ________________________ Before Judge ______________________________ /Duty Magistrate Judge.
                        Proceedings will be held in the       Duty Courtroom ___________________           Judge’s Courtroom ___________________
                        Defendant committed to the custody of the U.S. Marshal          Summons: Defendant ordered to report to USM for processing.
                        Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
                        Abstract of Order to Return Defendant to Court on Next Court Day (M-20) issued. Original forwarded to USM.
                        RELEASE ORDER NO: ___________________________
                        Other: _________________________________________________________________________________________
                                          PSA      USPO                            FINANCIAL                          READY




1 of 2                                                                                                                                         1/22/2021, 10:48 AM
Firefox                                                       http://156.131.20.221/cacd/CrimIntakeCal.NSF/1222c8c990b1f46c8825...
             Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 2 of 6 Page ID #:14
                                                                                                                   DC
                                                                                          Deputy Clerk Initials __________
                                                                                                                  35
                                                                                               __________ : ___________

          M-5 (10/13)            CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE                       Page 1 of 1




2 of 2                                                                                                           1/22/2021, 10:48 AM
                     Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 3 of 6 Page ID #:15

                     UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Kevin Strong                                                     Case No. 5:21MJ00025-DUTY
                                                      ■    Defendant          Material Witness

    Violation of Title and Section: 18 USC 1752(a)(1); 18 USC 1752(a)(2); 40 USC 5104(e)(2)(D),(G)
                                              Summons         ■    Out of District     UNDER SEAL            Modified Date:

  Check only one of the five numbered boxes below (unless one bond is to be replaced by another):
  1.    Personal Recognizance (Signature Only)          (c).    Affidavit of Surety With Justification              Release No.
                                                                (Form CR-3) Signed by:
  2.    Unsecured Appearance Bond
         $                                                   Approved surety. If by property, with full
                                                                                                                           Release to Pretrial ONLY
    3.           Appearance Bond                                       deeding of property, if by other monetary           Release to Probation ONLY
                 $ 50,000
                                                                       asset, deposit with the Court.                  ■ Forthwith Release
          (a).      Cash Deposit (Amount or %) (Form CR-7)
                                                                                With Full Deeding of Property:

          (b).      Affidavit of Surety Without
                    Justification (Form CR-4) Signed by:
                                                                                                                       ■   All Conditions of Bond
                                                                                                                           (Except Clearing-Warrants
                                                                                                                           Condition) Must be Met
                                                                                                                           and Posted by:
                                                                                                                       1/29/2021

                                                                                                                       ■   Third-Party Custody
                                                                  4.   Collateral Bond in the Amount of (Cash              Affidavit (Form CR-31)
                                                                       or Negotiable Securities):
                                                                       $                                               ■ Bail Fixed by Court:
                                                                  5.   Corporate Surety Bond in the Amount of:         SHK          / DC
                                                                        $                                                  (Judge / Clerk's Initials)


                                                             PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).
          The Court has ordered a Nebbia hearing under § 3142 (g)(4).
          The Nebbia hearing is set for                                          at              a.m.      p.m.

                                                        ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
■    Submit to:          ■   Pretrial Services Agency (PSA) supervision as directed by PSA;      Probation (USPO) supervision as directed by USPO.
                      (The agency indicated above, PSA or USPO, will be referred to below as "Supervising Agency.")

■    Surrender all passports and travel documents to Supervising Agency no later than January 26, 2021                                , sign a Declaration
         re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency
         of this case.             Riverside, San Bernardino, Los Angeles, and Orange Counties
■    Travel is restricted to Dist. of Columbia only for court appearances                            unless prior permission is granted by Supervising
         Agency to travel to a specific other location. Court permission is required for international travel.
■    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
■    Maintain or actively seek employment and provide proof to Supervising Agency.               ■   Employment to be approved by Supervising Agency.
     Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                         Defendant's Initials:                Date:
CR-1 (05/19)                                    CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                   PAGE 1 OF 4
                  Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 4 of 6 Page ID #:16
  Case Name: United States of America v. Kevin Strong                                                    Case No. 5:21MJ00025-DUTY
                                                    ■   Defendant        Material Witness
   ■   Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
       witness in the subject investigation or prosecution,          including but not limited to
                                                                 ;   except                                                                .
   ■   Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
       of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:
                                                                                                                                                .
   ■   Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons.              ■   In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
   ■   Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
       own legal or true name without prior permission from Supervising Agency.               In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                       or more without notifying and obtaining
       permission from the Court, except                                                                                                        .
       Do not engage in tax preparation for others.
   ■   Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
   ■   Do not use or possess illegal drugs or state-authorized marijuana.            In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
   ■   Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to:         drug and/or      alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
       Participate in residential         drug and/or     alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency.             Release to PSA only         Release to USPO only
   ■   Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
   ■   Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which        ■   will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
               Location monitoring only - no residential restrictions;
                                   -or-
        ■      You are restricted to your residence every day:
                         from                     a.m.    p.m. to                      a.m.     p.m.
                     ■   as directed by Supervising Agency;
                                   -or-
                                                                                      Defendant's Initials:                  Date:
CR-1 (05/19)                                 CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                   PAGE 2 OF 4
                  Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 5 of 6 Page ID #:17
     Case Name: United States of America v. Kevin Strong                                                     Case No. 5:21MJ00025-DUTY
                                                     ■   Defendant        Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                      , all of which must be preapproved by Supervising Agency;
               Release to PSA only        Release to USPO only
      ■   You are placed in the third-party custody (Form CR-31) of Robert Strong                                                               .
          Clear outstanding        warrants or     DMV and traffic violations and provide proof to Supervising Agency within             days
          of release from custody.
          Do not possess or have access to, in the home, the workplace, or any other location, any device that offers internet access except
          as approved by Supervising Agency.             In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
          Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
          Do not view or possess child pornography or child erotica.         In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
          Other conditions:




                                                  GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:               Date:
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 PAGE 3 OF 4
               Case 5:21-mj-00025-DUTY Document 4 Filed 01/22/21 Page 6 of 6 Page ID #:18
     Case Name: United States of America v. Kevin Strong                                                   Case No. 5:21MJ00025-DUTY
                                                    ■   Defendant         Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
     As a condition of my release on this bond, pursuant to Title 18 of the United States Code, I have read or have had interpreted to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
     may be forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
     Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
     forfeited.




     Date                                   Signature of Defendant / Material Witness                       Telephone Number




     City and State (DO NOT INCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the                                                   language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                           Date



     Approved:
                               United States District Judge / Magistrate Judge                         Date

     If cash deposited: Receipt #                                 for $


     (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:               Date:
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4 OF 4
